Exhibit 10.24

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

FORM OF AGREEMENT

FOR SERVICES TO OPTIMIZE THE

WASHINGTON GROUP FEASIBILITY STUDY

BETWEEN

BATEMAN INTERNATIONAL PROJECTS BV

and

ROBERTS & SCHAEFER AUSTRALIA PTY LTD

and

GROUP FIVE PROJECTS PTY LTD

(herein after referred to as the “Alliance Team”)

AND

GEOVIC CAMEROON PLC

Effective

December 10, 2007

 

Page 1 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

FORM OF AGREEMENT FOR SERVICES

 

1. DEFINITIONS AND INTERPRETATION

 

  1.1. “Agreement” shall mean this document including Schedules and Exhibits
contained in the Appendix

 

  1.2. “Alliance Team” shall consist of Bateman, R&S and G5 to be formed as an
unincorporated alliance.

 

  1.3. “Bateman” shall mean Bateman International Projects BV acting for and on
behalf of Bateman Projects Limited a company incorporated in accordance with the
laws of the Republic of South Africa, with a registered address at Bartlett
Road, Boksburg, South Africa.

 

  1.4. “Client” shall mean Geovic Cameroon PLC, a company incorporated in
accordance with the laws of Cameroon with a registered address at BP 11555,
Yaounde, Cameroon and an operating office at 743 Horizon Court, Suite 300A,
Grand Junction, CO 81506, USA.

 

  1.5. “Reimbursable Costs” shall mean the amounts due to the Alliance Team for
the execution of the Services to be based on the Schedule of Rates and
Commercial Terms provided in the Appendix.

 

 

1.6.

“G5” shall mean Group Five Projects PTY LTD a company incorporated in accordance
with the laws of the Republic of South Africa, with a registered address at cnr
Paul Smit Street & 13th Avenue, Anderbolt, East Rand, South Africa.

 

  1.7. “Parties” shall mean the Client and the Alliance Team and the “Party”
shall mean either the Client or the Alliance Team as the context requires.

 

  1.8. “Programme” shall mean the period in which the Services are to be
completed.

 

  1.9 “Project” shall mean the Nkamouna Cobalt-Nickel-Manganese Project.

 

Page 2 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

  1.10 “R&S” shall mean Roberts & Schaefer Australia Pty Ltd a company
incorporated in accordance with the laws of Australia, with a registered address
at Level 4, 200 Adelaide Street, Brisbane, QLD, 4001, Australia and who
maintains a sister office in Salt Lake City, Utah.

 

  1.11. “Scope of Work” shall mean the work to be completed by the Alliance Team
and will consist of the Scope of Facilities and Scope of Services. It is
identified in the Appendix as Exhibit C.

 

  1.12. “Scope of Services” shall mean the verification, revision, and
modification of the Washington Group feasibility study to incorporate current
cost data, including an interim order of magnitude estimate, to be based on
engineering and design that clearly represents the facility and in a manner that
coordinates and utilizes the Client’s team of professional employees and
consultants.

 

  1.13. “Scope of Facilities” the components of the project in which the
Alliance Team will provide services for verification/modification of the
Washington Group work.

 

  1.14 GeoMin shall mean Geovic Mining Corp., the 60% owner of Client and whose
shares are traded on the Toronto Stock Exchange.

 

2. ALLIANCE TEAM’S OBLIGATIONS

The Alliance Team will promptly study all information presented in the
Washington Group feasibility study and other information provided by the Client
when initiating the work under this agreement. Based on this review the Alliance
Team has the responsibility to work jointly with the Client to develop and
implement an action plan that optimizes the Washington Group study, advance the
engineering and design of the project and provide a study that is acceptable to
international lending institutions and as customary in the industry

Immediately after such initial review, the Alliance Team shall submit a detailed
cost estimate to complete the scope of work and a detailed schedule to complete
the study.

 

Page 3 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

The Alliance Team shall perform the Services with due diligence and care in
accordance with general accepted international principles applicable in the
industry for similar services to be performed in similar circumstances

GeoMin will subcontract to Pincock Allen & Holt the preparation of the Canadian
National Instrument 43-101 Technical Report using information from the optimized
study. The Alliance Team will provide capital and operating cost estimates and a
project schedule while fully and timely cooperating in a manner to allow Pincock
Allen & Holt to complete the abovementioned report.

 

3. CLIENT’S OBLIGATIONS

 

  3.1 For the performance of the Services the Client shall pay the Alliance Team
for man-hours expended and according to Schedule of Rates and Commercial Terms
provided in the Appendix as Schedule A and Exhibit A respectively.

 

  3.2 The provision of all information required from the Client to enable the
Alliance Team to execute the Scope of Services and to specifically identify
those items identified by the Client as areas of concern with the Washington
Group feasibility study. Items specifically identified by the Client as items of
concern are identified as Exhibit B in the Appendix.

 

  3.3 Provide or cause to be provided, including but not limited, the following
text and related sections of the Washington Group study: (1) Project
Description, (2) Geology, (3) Mineral Resources, (4) Mining, including mine
plans, capital and operating cost estimates and ore reserve estimates
(5) Metallurgical Testing, (6) Environmental, (7) Marketing, and (8) Republic of
Cameroon. The Executive Summary will require minor revision to be consistent
with new data generated by the Alliance Team and Client.

 

4. TERMS OF PAYMENT

 

  4.1.

For provision of the Services the Client shall pay the Alliance Team in the
amounts invoiced and at the times stipulated in the Commercial Terms identified
in the Appendix as Exhibit A. The Alliance Team will prepare one consolidated

 

Page 4 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

 

statement with three supporting invoices and the Client will pay such invoices
as designated by the Alliance Team.

 

  4.2. If any item or part of an item invoiced by the Alliance Team is disputed
or subject to question by the Client, payment by the Client of that part of the
invoice which is not contested shall not be withheld and such undisputed amount
shall be paid pursuant to the provisions set forth in 4.1. Only disputed amounts
may be withheld until resolution of such dispute.

 

  4.3. In the event the Client fails to make any payments to the Alliance Team
within 30 days of the date of receipt of the invoice by the Client interest
shall accrue on any late payments from the date when the same became due to the
date of payment at the then prime overdraft rate of the Alliance Team’s bank
plus 2% per annum, and the Alliance Team may suspend the performance of the
Services until such payment is received.

 

  4.4 All payments will be made net of bank and transfer charges by Client from
its Cameroon account into bank accounts nominated by the Alliance Team, for
which each Team member shall provide Client with international wiring
instructions by the time this Agreement is executed

 

5. VARIATION IN THE SERVICES

The Client may by written order to the Alliance Team alter, add to, vary or omit
any of the Services. On receipt of any such order the Alliance Team shall as
soon as possible thereafter inform the Client in writing of any change in the
cost of the services, or the time required to complete the execution of the
same, or of any matter arising from the proposed change that will prevent the
Alliance Team complying with its obligations under this Agreement. The Client
shall forthwith, after receipt of the Alliance Team’s reply either confirm the
variation or cancel the same. The basis of reimbursement, the time to complete
the services and the Alliance Team’s liabilities shall be adjusted by agreement
between the parties and failing agreement being reached thereon, by arbitration
in accordance with clause 15 below.

 

Page 5 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

6. TIME FOR COMPLETION (PROGRAMME)

 

  6.1 The Alliance Team shall commence the execution of the Services as soon as
practicable after receipt of the Washington Group feasibility study and other
information required to complete the Services. The Alliance Team shall make all
reasonable endeavours to complete the same within five months (the Programme)
following the kick-off meeting, which was completed on December 8, 2007. Neither
Party to this Agreement shall be considered to be in default of its obligations
hereunder to the extent that the performance of any such obligation is prevented
or delayed by any cause, existing or future, which is beyond the reasonable
control of the affected Party, except for the making of payments.

 

  6.2 Whenever the Services become suspended in terms of this Agreement, for
reasons within the reasonable control of the Client, the Alliance Team shall
claim and client shall pay all unpaid invoices for the work completed to the
time of suspension. The Alliance Team shall also be entitled to an extension of
the completion date of the Services specified in the programme for the period of
suspension and to re-instate the cost estimate and schedule after suspension.

 

  6.3 The Alliance Team shall have no liability to the Client, either by way of
penalty or damages, resulting from the late completion of the Services. However,
in the event the Alliance Team is late or not performing in a manner deemed
suitable to Client, Client shall have the right to terminate this Agreement
pursuant to Article 12 herein.

 

7. INFORMATION PROVIDED BY THE CLIENT

The Client acknowledges that the Alliance Team shall perform the Services using
information provided in the Washington Group feasibility study and information
provided by the Client, or by third parties on behalf of the Client. The
Alliance Team shall be entitled to rely on such of the Client provided
information as being accurate, correct or acceptable.

 

Page 6 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

8. WARRANTY

The Alliance Team warrants that it shall exercise all reasonable skill,
diligence and care, as is typical of other recognized engineering firms in the
Mining Industry in the performance of its obligations under this Agreement. Save
as expressly stated herein there are no other warranties and the Alliance Team
disclaims, and the Client waives, any implied warranties, or warranties imposed
by law, including merchantability, fitness for a particular purpose, compliance
with any specification not referred to herein, custom and usage.

The Client acknowledges and agrees that it has entered into this Agreement after
conducting its own evaluation of the Alliance Team’s expertise and abilities and
has not relied on any representations made or warrantees given by the Alliance
Team whether oral or in writing

 

9. LIMITATION OF LIABILITY

Under no circumstances shall the Alliance Team be liable to the Client for any
consequential, special or any indirect losses or damages such as, but not
limited to, loss of profit, loss of product, loss of production, loss of
feedstock, loss of revenue, loss of utilities, loss of contract or loss of use.
For the purposes hereof, consequential, special or indirect losses or damages
shall mean any special, consequential or any indirect losses or damages of
whatsoever nature whether within the contemplation of the Parties at the time of
entering into this Agreement, or not.

The Alliance Team’s sole liability to Client for any non-conforming Services
shall be to re-perform the non-conforming or defective Services, written notice
of which must be promptly given by Client to the Alliance team. The Alliance
Team’s obligation for re-performance of non-conforming Services as set forth in
the immediately preceding sentence shall extend for a term commencing at the
substantial completion of such Services and ending one year later.

Notwithstanding, in no event shall the total cumulative aggregate liability of
the Alliance Team resulting from, arising out of or in connection with the
performance or non-performance of any or all Services or other obligations,
whether based on delay, contract, tort, negligence, strict liability, warranty,
indemnity, error and omission or any

 

Page 7 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

other cause whatsoever exceed ten percent (10%) of the cost of labour paid the
alliance Team in the performance of the work herein. The remedies stated in the
Agreement are Client’s sole and exclusive remedies for any failure by the
Alliance Team to comply with its obligations.

Notwithstanding that reasonable skill, care and diligence have been exercised in
the performance of the services required for the compilation of the report,
using the feasibility study by the Washington Group, the Alliance Team do not
accept any liability to the Client other than as specified in this clause 9 for
the execution of the services necessary for the report. The Alliance Team
specifically accepts no liability to any other organisation or person to whom
this report is presented for any loss or damage arising from misstatements made
by The Alliance Team, the interpretation by others of the report, the use of
information contained in the report, or for any design and engineering or other
work performed by others using the report.

The Client hereby indemnifies and agrees to hold the Alliance Team harmless
against all claims from third parties, which may arise directly, or indirectly
as a result of the Client’s failure to comply with the provisions of this
Clause.

 

10. PUBLICITY

 

  10.1 Neither Party shall release, or cause to be released, any public or media
statements or publish, or cause to be published, material relating to the
Services or the Agreement without the prior written permission of the other
Party, but such permission shall not be unreasonably and/or untimely withheld.

 

  10.2 However, the Client acknowledges the provisions of this clause will not
prevent or inhibit the Alliance Team from complying with its obligations under
the Listing Rules of the Alternative Stock Exchange of London (AIM) and the
Alliance Team acknowledges the provisions of this clause will not prevent or
inhibit Client from complying with its obligations under the Listing Rules of
the Toronto Stock Exchange or applicable requirements of the US Securities and
Exchange Commission

 

Page 8 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

11. TERMINATION

In the event that the Client decides not to proceed with the project for which
the Services are being provided, or to postpone the same for a period in excess
of one year, then either Party may terminate this Agreement by giving the other
Party fifteen days prior written notice of such termination. Termination shall
take place on the specified date and the Alliance Team shall be paid for the
Services performed to that date according to the rate schedule identified as
Schedule A in the Appendix plus any other costs that the Alliance Team may incur
as a result of the instruction to terminate.

 

12. NON-RECRUITMENT OF STAFF

The Client or the Alliance Team shall not recruit, or attempt to recruit staff,
whether full time employees or contract workers, from each other’s staff and/or
contract workers.

 

13. CONFIDENTIALITY

 

  13.1. Each Party undertakes to take all reasonable steps to protect any
know-how, knowledge and confidential information which may come into the
possession of the Parties relating to the technical, commercial and business
affairs of the other Party or be developed in the course of this Agreement and
to restrict access thereto only to those of its employees and associates as
shall be directly involved in any services envisaged under this Agreement.
Should it be necessary to disclose any confidential information to a third
party, such disclosure shall only be made with the written approval of the Party
providing such confidential information and then only subject to suitable
confidentiality undertakings being first obtained in writing from the third
party. Only that confidential information necessary and relevant to enable the
third party to properly perform the functions required of it shall be disclosed
and provision made for the return of the same upon completion of the third
party’s activities.

The Client is a publicly traded company on the Toronto Stock Exchange and as
such is subject to insider trading and information rules. During the course of
the Alliance Team’s engagement, and in order for them to perform their services,
they may become privy to knowledge deemed to be insider information at the time.
The Alliance Team acknowledges that any such information is strictly
confidential and is not to be disbursed or used for any purposes other than as
it relates to this project. In the event that said insider

 

Page 9 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

information is used by any Alliance Team member or related party or their
assigns, the Alliance Team accepts all liability and indemnifies the Client
against any and all claims, judgements and penalties that may arise directly or
indirectly from the use or dissemination of this insider information. Upon the
request of Client, the Alliance Team shall obtain from each individual on the
team a signed confidentiality agreement on a form reasonably approved by Client.

 

  13.2. Title to all confidential information that is the property of the Client
disclosed to the Alliance Team in connection with this Agreement, shall remain
vested in the Client. Title to all confidential information that is the property
of the Alliance Team disclosed to the Client in connection with this Agreement,
shall remain vested in the Alliance Team. Each party at the time of contract
execution shall be required to specify the information that is confidential.

 

  13.3. The foregoing obligations with respect to confidentiality and
non-disclosure shall continue for two (2) years after the date of termination of
this Agreement but shall not apply to information which, at the time of
disclosure, was in the public domain as evidenced by written or printed
documentation; or information which after disclosure becomes published or
becomes generally available to the public or in the public domain through no
fault of the recipient Party; or information which is the same as that acquired
from third parties and not subject to confidentiality limitations.

 

14. INFORMATION

The Client shall, subject to the provisions of the Clause relating to
confidentiality, be entitled to use or copy documents prepared by the Alliance
team only for the purposes for which they are intended, and need not obtain the
Alliance Team’s permission to copy for such use. The Alliance Team shall
promptly provide to Client all documentation prepared by the Alliance Team in
useable electronic formats, including but not limited to AutoCad, MS Word, PDF
and/or MS EXCEL.

The Alliance Team retains all intellectual property rights contained in and
related to those documents related to the specific areas of technology
identified by the Alliance

 

Page 10 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

(whether such document is in electronic format or hard copy form) prepared by it
or its personnel created in the performance of this Agreement.

The Alliance Team grants the Client a non-exclusive, non-transferable,
irrevocable, perpetual, royalty free licence to use the documents and
intellectual property rights contained in and related to all documents prepared
as part of the Agreement for the purpose for which the documents are provided
and for its own internal purposes.

 

15. ARBITRATION

 

  15.1. In the event that any dispute, difference or deadlock arises out of or
in relation to this Agreement, the Parties shall use their best endeavours to
settle the same amicably. To this effect, they shall consult and negotiate with
each other in good faith and understanding of their mutual interests to reach a
just and equitable solution acceptable to both of them. If requested by Client
in writing upon a failure to reach an acceptable solution, Alliance Team and
Client shall engage a mutually acceptable professional mediator to preside over
one or more in-person meetings established by the mediator at which the parties
shall attend and act in good faith to resolve outstanding disputes with the
guidance of the mediator. Such meetings shall be held at a neutral site in the
United States and the cost of the mediator shall be shared equally between
Client and Alliance Team. At each mediation session, the representatives of each
party present shall be authorized to bind the party represented should a
mediated resolution be reached. If undertaken, such mediation procedures shall
be concluded during a period not longer than 30 days after selection of a
mediator.

 

  15.2. Any dispute or difference of any kind whatsoever between the Client and
the Alliance Team in connection with or arising out of this Agreement, or its
interpretation or rectification not resolved as set forth above, shall be
submitted to and settled by arbitration. The arbitration shall be communicated
in the English language and held in London, England under the Rules of the
International Chamber of Commerce.

 

Page 11 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

  15.3. The arbitrator or arbitrators shall be appointed by the International
Chamber of Commerce in terms of its rules.

 

  15.4. The arbitrator shall determine the matters submitted to him according to
what he considers just and equitable in the circumstances, and accordingly, he
shall not be required to observe or take into account the strict rules of law in
arriving at his determination.

 

16. ASSIGNMENT AND SUBCONTRACTING

Neither Party shall assign this Agreement without prior written approval of the
other, which approval shall not be unreasonably withheld. The Alliance Team
shall not subcontract the performance of any part of the Services without the
prior written consent of the Client. Any subcontractors specified in the
Proposal are deemed to have been approved by the Client.

 

17. EXCLUSIVE REMEDIES

The remedies set forth in this Agreement are the sole and exclusive remedies of
the Client for causes of action related to the Alliance Team’s services, whether
caused by negligence, fault, breach of contract, strict liability, or otherwise,
and the Client waives its rights to any other additional remedies to which it
may be entitled

 

18. APPLICABLE LAW

This Agreement, including its validity and the rights and obligations of the
Parties under it, shall be construed and governed by the laws of England and
Wales, excluding its conflict of laws rules.

 

19. ENTIRE AGREEMENT

This Agreement including Schedules and Exhibits provided in the Appendix
constitutes the entire agreement between the Parties hereto and supersedes all
prior proposals, negotiations and agreements, whether written or oral, relating
to the Project. Any amendment to this Agreement or this clause shall be recorded
in writing and signed by both Parties hereto.

 

Page 12 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

20. NOTICES

 

  20.1. The Parties hereto choose domicilia citandi et executandi for all
purposes of and in connection with this Agreement as follows:

 

Client:   Geovic Cameroon PLC     David C. Beling, Director     743 Horizon
Court, 300A     Grand Junction, Colorado 81506     Tel (970) 256-9681     Fax
(970) 256-9241     dbeling@geovic.net   Alliance Team:  

 

     

 

     

 

     

 

   

 

  20.2. Any Party shall be entitled to change its domicilium from time to time,
provided that any new domicilium selected by it shall be an address other than a
post office box number in the Republic of South Africa and any such change shall
only be effective upon receipt of notice in writing by the other Parties of such
change.

 

  20.3. All notices, demands, communications or payments intended for either
Party shall be made or given at such Party’s domicilium for the time being.

 

  20.4. A notice sent by one Party to another Party shall be deemed to be
received:

 

  20.4.1. on the same day, if delivered by hand;

 

  20.4.2. on the same day, if sent by fax;

 

  20.4.3 on the tenth day after posting, if sent by prepaid registered airmail.

 

  20.5. Notwithstanding anything to the contrary herein contained a written
notice or communication actually received by a Party shall be an adequate
written notice or communication to it notwithstanding that it was not sent to or
delivered at its chosen domicilium citandi et executandi.

 

Page 13 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

21. GENERAL

If the project continues to be executed, the Alliance Team shall have the right
of first refusal to undertake the execution of the next phase of the project.
The execution of the next phase shall be final engineering as executed in an
Engineering, Procurement and Construction Management Contract on a cost
reimbursable basis and under terms to be negotiated.

Signed and made effective this 10th day of December 2007

 

For and on behalf of GEOVIC CAMEROON PLC Name:   Gary Morris Signature:  

/s/ Gary Morris

Title:   Chairman Name:   David Beling Signature:  

/s/ David Beling

Title:   Director For and on behalf of the ALLIANCE TEAM BATEMAN INTERNATIONAL
PROJECTS BV Name:   P M Du PLESSIS Signature:  

/s/ P M Du PLESSIS

Title:   Chief Commercial Officer ROBERTS & SCHAEFER AUSTRALIA PTY LTD Name:  
G. F. DEIGHTON Signature:  

/s/ G. F. DEIGHTON

Title:   General Manager

 

Page 14 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

GROUP FIVE PROJECTS (PTY) LTD Name:   NM Humphreys Signature:  

/s/ NM Humphreys

Title:   Managing Director

 

Page 15 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

EXHIBIT A

COMMERCIAL TERMS

Terms and Conditions

The terms and conditions governing this Agreement shall be as detailed by the
following:

Cost of Services

The Cost of Services shall be based on the man-hours expended by the Alliance
Team multiplied by the relevant hourly rate for each category of personnel as
detailed in Schedule A. The category of each individual assigned to the work
shall be identified by the Alliance and approved by the Client.

Price Basis

The man-hour rates are fixed and firm for the duration of the Agreement. Should
however the study period be extended beyond the period indicated in the
Programme due to reasons beyond the control of the Alliance Team, the rates
shall be adjusted based on actual cost increases applicable to the period of the
extension.

The man-hour rates exclude disbursements for travel and third party costs
required to perform the services herein.

The Cost of Service is exclusive of any Sales, Value Added or similar Tax
applicable to the Services and any import surcharges on samples or goods coming
into or out of the Republic of South Africa. It is furthermore exclusive of any
Withholding, Service or other Taxes. Any such taxes due will be for the Client’s
account.

Payment Terms

As payment for the Services the Client shall pay the Alliance Team for the
following:

 

  •  

The actual time spent by the Alliance Team, in performing the Services which
amounts shall be calculated on the basis of the rates set out in the schedule of
rates.

 

  •  

Disbursements such as travel reprographs, photocopies, long distance and
international telephone calls, video conferencing, accommodation, meals and
incidental expenses at cost plus 5%

 

  •  

All travel fares to be reimbursed by Client. Travel arrangements shall be
Business class for intercontinental segments and economy for all other segments.

 

Page 16 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

  •  

Costs incurred by the Alliance Team in respect of Services sub-contracted in
agreement with the Client at actual cost plus 5%

The Client shall pay the Alliance Team as follows:

Within ten days from the signing of this agreement, to place as a deposit a
total amount of $80,000, the allocation of which shall be provided by Bateman,
R&S and G5 immediately prior to signing this Agreement. This total amount shall
serve as a good-faith retainer to be held and applied toward payment of the
final invoices for the services herein.

On a monthly basis, each member of the Alliance Team shall submit a separate
invoice for services rendered through the last calendar day of the previous
month. The Client shall pay each invoice no later than 30 calendar days from the
receipt of the invoice.

 

Page 17 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

EXHIBIT B

AREAS OF CONCERN

The following areas designated as areas of concern by Geovic Cameroon will be
specifically addressed by the Alliance Team in the verification of the
Washington Group feasibility study.

 

  •  

Site earthwork

 

  •  

Concrete quantities

 

  •  

Structures and structural steel

 

  •  

Permanent plant equipment

 

  •  

Piping bulks

 

  •  

Electrical bulks

 

  •  

Instrument bulks

 

  •  

8.5 CHP, including balancing wood and hydrocarbon fuels for generating
electricity and steam

 

  •  

Indirect capital costs

 

  •  

Operating costs

 

  •  

Capital costs

 

  •  

Installation man-hours

 

  •  

Simplify the flow sheet and reduce costs for the crushing and material handling
systems

 

  •  

Land and ocean freight

 

  •  

In country labour and local contractor surveys

 

Page 18 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

EXHIBIT C

SCOPE OF WORK

The Alliance Team will provide the following Scope of Work for verification of
the Washington Group feasibility study. The Scope of Work consists of the Scope
of Facilities and the Scope of Services in which the Alliance Team will verify
costs in the Washington Group feasibility study.

SCOPE OF FACILITIES

The Scope of Facilities included in Feasibility Study verification will consist
of the following:

 

  •  

Site preparation layouts

 

  •  

Site grading plan

 

  •  

In-plant roads

 

  •  

Physical upgrade plant (PUG)

 

  •  

Crushing and materials handling of ROM ore

 

  •  

Grinding PUG concentrates

 

  •  

Metal recovery plant

 

  •  

Leaching and CCD

 

  •  

Solution purification

 

  •  

Two-stage Solvent extraction

 

  •  

Pyrohydrolysis and product packaging for cobalt and nickel

 

  •  

Manganese carbonate precipitation and packaging

 

  •  

Tailings disposal (tails neutralization tanks and tailings mixing tank only)

 

  •  

Sulfur burning unit to produce 17% SO2 burner gas with re-formation to nearly
100% SO2

 

  •  

Combined Heat and Power unit to produce a balanced supply of electrical and
thermal energy for the project with adequate backup diesel powered electric
generators.

 

  •  

Reagent receiving, handling, storage and feed systems

 

  •  

All permanent site services including general site preparation, water, power,
sewage, and roads within the battery limits of the process plant

 

  •  

Ancillary buildings including maintenance shop, warehouse, general office,
laboratory, mine office, change room, and cafeteria

 

  •  

Potable and process water distribution and fire fighting systems including
pumps, collection piping, field storage tank, and supply pipelines to the
Project battery limits

 

  •  

Process control

 

  •  

Water distribution within plant

 

  •  

Fire control system

 

  •  

Septic waste disposal

 

Page 19 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

  •  

PUG water pond and recycle water pumps and piping

 

  •  

Crude pregnant liquor solution storage/surge pond

 

  •  

PUG middlings concentrate decant pumps and piping

The battery limits for the Scope of Facilities to be optimized by the Alliance
Team include all items downstream of the ROM ore feed hopper and upstream of the
tailing mix tank discharge flange. GeoCam and other contractors will be
responsible for the Project Scope of Facilities upstream from the ROM ore feed
hopper. Knight Piesold will be responsible for all tailings related Scope of
Facilities from the downstream tailing mix tank discharge flange.

SCOPE OF SERVICES

The Scope of Services will be predicated on the information that Washington
Group has completed to date. The completeness of their work will dictate the
level of work required by the Alliance Team to verify and optimize the
Washington Group feasibility study. The following are the services that will be
addressed by the Alliance Team.

 

  •  

Site layout

 

  •  

Trade-off studies (may require time beyond the stated programme)

 

  •  

Emphasis should be on reducing capital and operating costs by process changes
where opportunities are apparent and through equipment simplification, reduction
in freight (construction and raw materials), and reduction in energy requirement
(fuel oil, electrical loads and wood consumption).

 

  •  

General arrangement drawings

 

  •  

Mechanical cross sections

 

  •  

Process review

 

  •  

Process flowsheets

 

  •  

P&IDs (Piping & Instrumentation Drawings)

 

  •  

Equipment list

 

  •  

Equipment specifications

 

  •  

Material specifications

 

  •  

Buildings and structures

 

Page 20 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

  •  

Construction bulks

 

  •  

Electrical and instrumentation

 

  •  

Utility requirements

 

  •  

Total and unit operating cost estimates in a form approved by Client

 

  •  

Pre-production capital cost estimates in a form approved by Client

 

  •  

Cameroon Labour Survey, including productivity factors, availability,
composition of national and expatriate personnel

 

  •  

Project Plan of Execution and Schedule for engineering, procurement and
construction management

 

  •  

Financial modelling (Geovic Cameroon subcontract with PAH)

 

  •  

43-101 Technical Report preparation (Geovic Cameroon subcontract with PAH)

 

  •  

Assembly of supplemental work products and documents

WASHINGTON GROUP INFORMATION

It is understood that final text reports prepared by Washington Group will be in
PDF form. Information provided by Washington Group requiring expansion,
correction and updating by the Alliance Team is expected to be provided in
formats to be requested by the Alliance Team. Otherwise such information will
need to be re-done or put into a form that will allow re-work.

Client will provide or cause to be provided the following engineering, design,
and capital and operating cost estimates or allowances for inclusion in the
optimized study:

 

  1. Detail design package with cost estimates for stages and ultimate tailings
storage facility by Knight Piesold

 

  2. Land and major governmental permits

 

Page 21 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

  3. Accommodations for construction workers, junior staff and senior staff and
expatriate personnel

 

  4. Communications systems for construction and operations

 

  5. Improved access road to the plant site

 

  6. Air strip to be operational by March 2009

 

  7. Owner’s cost estimate during the pre-production period

 

  8. General & administrative cost estimate during the operating period

 

  9. Capital and operating costs for the mine development and production
periods.

 

  10. Financial and marketing analyses

 

Page 22 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

SCHEDULE A

MANHOUR RATES

The Alliance Team will invoice Geovic Cameroon using the rate schedule provided
below:

NKAMOUNA PROJECT Geovic Cameroon PLC

RGS JV Charge Rates

 

CLASS
CODE

 

SERVICE and POSITION

   Charge Rate $ (USD)  

ENGINEERING

   E1  

Principal Engineer - Process

   200.00 E2  

Principal Project Engineer

   165.00 E3  

Principal Engineer- C, S, M, E, I, P

   163.00 E4  

Senior Engineer- Process

   154.00 E5  

Senior Engineer- C, S, M, E, I, P

   152.00 E6  

Process Engineer

   138.00 E7  

Discipline Engineer

   132.00 E8  

Graduate Process Engineer

   117.00 E9  

Graduate Discipline Engineer

   111.00 D  

DRAWING OFFICE

   D1  

Design Office Manager

   165.00 D2  

Senior Designer

   154.00 D3  

Design Drafters (All Disciplines)

   143.00 D4  

Project Section Leader

   139.00 D5  

Senior Draughtsperson - C, S, M, E, I, P

   117.00 D6  

CAD Tracer

   61.00 M  

MANAGEMENT & SERVICES

   M1  

Managing Director/Director/Operations Manager

   248.00 M2  

Senior Project Manager

   227.00 M3  

Engineering Manager

   198.00 M4  

Estimating Manager

   187.00 M5  

Project Services Manager

   178.00 M6  

Senior Estimator

   172.00 M7  

Procurement Manager

   168.00 M8  

Senior Planner

   145.00 M9  

Project Procurement Manager

   134.00 M10  

Planner

   123.00 M11  

Senior Buyer / Procurement Officer

   123.00 M12  

Senior QA Engineer

   118.00 M13  

Financial Accountant

   117.00 M14  

Document Controller

   94.00 M15  

Project Accountant

   88.00 M16  

Project Secretary

   77.00 M17  

Cost Engineer

   132.00 M18  

Lead Estimator

   153.00 M19  

Estimating Assistant

   94.00 M20  

Logistics Manager

   134.00 M21  

Commercial Manager

   134.00 M22  

Q.A. Manager

   134.00 M23  

S.H.E. Manager

   C  

CONSTRUCTION

   C1  

Senior Construction Manager

   176.00

 

Page 23 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

Schedule B

Key Personnel

Optimization of Final Feasibility Study

Richard Klue (General Manager: Base Metals)

Global management experience for 25 years in base metals, minerals & metals
processing, engineering design and business development, with major accent on
business development and the production & metallurgical plant design for Zinc,
Lead, Copper, Cobalt, Nickel, Diamond, Gold and Uranium treatment plants.

Ian Martin (Senior Project Manager)

A Project Management Professional, a Certificated Engineer (Mines and Works) and
Pr Tech Eng with 26 years experience in all aspects of multibillion Rand project
execution from design through to project management as 11 years experience in
maintenance and construction of various types of plants. He also spent time in a
functional management role as head of Mechanical Engineering

John Abraham (Senior Project Manager)

Has over 25 years experience ranging through operations, in-house project
engineering, feasibility studies and lump sum turn key project management. For
the last 15 years this experience has been predominantly in lump sum project
execution in the coal industry and feasibility studies in both nickel and
alumina.

Working for Fluor Daniel, John was the Senior Project Engineer for several
pre-feasibility studies for nickel refineries in Indonesia, New Caledonia and
Australia. These were all for QNI (now BHP Billiton).

More recently John was the Senior Project Engineer working for Alcan Engineering
and managed the engineering development of the white side areas as part of the
Gove 3rd Stage expansion.

John brings a blend of project, construction and engineering management skills
to the team.

Tony de la Motte (Senior Project Manager)

Tony has in excess of 27 years of varied management experienced that includes
financial, operational and project. While with Group Five he managed large
projects in West Africa. He is currently Director of West African Projects.

 

Page 24 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

He has extensive experience in developing African Countries having spent 12 of
the last 16 years in various Southern, Eastern and West African countries.

Mal Hawker (Principal Process Engineer)

Mal Hawker has over 30 years experience in the minerals processing industry with
experience gained in operations, operations support, feasibility studies,
concept studies, design, construction, commissioning and testing. He has worked
with and for companies such as BHP-Billiton, Xstrata, Ludowici, Weir Warman,
Minproc, Fluor, Bechtel and Roberts & Schaefer Australia Pty Ltd. Mal’s
experience in nickel and cobalt was gained on the Ramu Nickel Cobalt Mine
Feasibility Study and the Anaconda Operations-Murrin-Murrin nickel cobalt
project.

For the Ramu feasibility study Mal was responsible for the development of plant
process flows, process design, process control strategy, testwork and equipment
selection and details. Mal also co authored a paper on the Ramu Nickel process
piloting philosophy.

At Murrin-Murrin Mal worked in the crushing, grinding, leaching, CCD
thickening/washing, tailings neutralization, hydrogen sulphide precipitation,

Mal roles were as process leader for the ore preparation, CCD circuit,
pre-reduction and neutralisation area of the plant and assisting other process
leaders in the high pressure acid leach, sulphide precipitation and barren
liquor neutralisation area. Mal was the technical advisor to operations and
management personnel in the calcrete and all ore leach areas. Mal was placed on
secondment from Fluor to Anaconda Technical Services to provide Process
Engineering Design Capability for the continuous improvement of current
operations and the rolling expansion of Murrin Murrin Operations.

Graham Fisher (Principal Process Engineer)

Over 30 years experience in operations and projects management and engineering
positions. Broad range of experience in hydrometallurgy, electrometallurgy and
pyrometallurgy. Familiar with processes to recover, refine or remove gold,
silver, PGM’s, copper, cobalt, nickel, zinc, tin, lead, bismuth, antimony,
indium and steel.

John Riordan (Process Manager)

More than eighteen years experience as a marketing and process engineering
manager he played an integral role in all aspects of Bateman’s base metals
business development during his time with the company (1997 to present). This
has involved preparation of proposals; process input to feasibility studies;

 

Page 25 of 26

Rev 5



--------------------------------------------------------------------------------

Geovic Cameroon PLC

Nkamouna Cobalt-Nickel-Manganese Project

 

organizing of technical and equipment presentations to local industry;
presentation of technical papers; and the establishment of a joint venture
partnership between Bateman and Mintek with regard tot eh marketing and product
development of the Bateman Pulsed Column in sub-Saharan Africa.

Project and feasibility study experience includes Skorpion Zinc Refinery,
Nkomati Base Metals Refinery (Copper, nickel, cobalt), Cosak (Cobalt), Sanyati
(Copper, zinc), Impala Platinum and Billiton/Queensland Nickel.

Chris Bedem (Process Engineer)

Chris is the Process Engineer for the Goro Nickel Project. He has been an
important part of the Goro Nickel Project for preparation of design criteria and
flowsheet design. Chris will be involved in the start-up of Goro and will bring
this experience to the Nkamouna Project.

TEAM Manager

(To be selected)

 

Page 26 of 26

Rev 5